PER CURIAM.
Petitioner challenges the trial court’s issuance of an amended writ of bodily attachment, which directs the Sheriffs of Florida to arrest him in Maryland and to bring him to Florida for a hearing to determine his ability to pay support following a contempt finding. We grant the petition as the language of section 61.11(2), Florida Statutes (2005), limits its application to Florida. See also § 30.15(1)(b), Fla. Stat. (2005); Sanders v. Laird, 865 So.2d 649 (Fla. 2d DCA 2004).
STEVENSON, C.J., TAYLOR and HAZOURI, JJ., concur.